                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS

GARY GOULD                                                                          PLAINTIFF
ADC #800166

v.                           CASE NO: 5:19CV00282-JM-JJV

EMSWELLER, et al.                                                              DEFENDANTS


                                           ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.     Defendant Graydon is dismissed without prejudice from this lawsuit.

       2.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

       DATED this 18th day of February, 2020.




                                                   ___________________________________
                                                   UNITED STATES DISTRICT JUDGE
